Exhibit 10.1

STOCK REPURCHASE AGREEMENT

This Stock Repurchase Agreement (this “Agreement”) is made as of the 6th day of
February, 2007, by and among Domino’s Pizza, Inc., a Delaware corporation (the
“Company”), Bain Capital Fund VI, L.P., a Delaware limited partnership (“Fund
VI”), Bain Capital VI Coinvestment Fund, L.P., a Delaware limited partnership
(“Coinvest”), BCIP Associates II, a Delaware general partnership (“BCIP II”),
BCIP Trust Associates II, a Delaware general partnership (“BCIP Trust II”), BCIP
Associates II-B, a Delaware general partnership (“BCIP II-B”), BCIP Trust
Associates II-B, a Delaware general partnership (“BCIP Trust II-B”), BCIP
Associates II-C, a Delaware general partnership (“BCIP II-C”), BCIP Repurchased
Holdings (“BCIP RH”), BCIP Trust Repurchased Holdings (“BCIP Trust RH”), PEP
Investment PTY Ltd., a New South Wales limited company (“PEP”), Brookside
Capital Partners Fund, L.P., a Delaware limited partnership (“Brookside” and
together with Fund VI, Coinvest, BCIP II, BCIP Trust II, BCIP II-B, BCIP Trust
II-B, BCIP II-C, BCIP RH, BCIP Trust RH, PEP, Brookside, each a “Seller” and
collectively, the “Sellers”).

WHEREAS, the Company intends, but has not made any public announcement of such
intention, to conduct a public modified Dutch auction self-tender offer for up
to 13,850,000 shares of its common stock, par value $0.01 per share (“Common
Stock”), at prices ranging from $27.50 to $30.00 per share pursuant to the terms
and conditions set forth in the Offer to Purchase (the “Tender Offer”);

WHEREAS, each of the Sellers owns the number of shares of Common Stock set forth
opposite such Seller’s name on Schedule I hereto and the Sellers collectively
own of record 16,990,038 shares, which constitutes approximately 27% of the
issued and outstanding shares of Common Stock;

WHEREAS, the Sellers have informed the Company that they do not intend to tender
any of their shares pursuant to the Tender Offer; and

WHEREAS, each Seller wishes to transfer to the Company, and the Company wishes
to repurchase from each Seller, in compliance with applicable law, such Seller’s
Pro Rata Shares (as hereinafter defined), if and only if required to limit the
Sellers’ collective percentage ownership of Common Stock to one-third (1/3) of
the outstanding shares of Common Stock held of record by all shareholders of the
Company following the completion of the Tender Offer, on the terms and subject
to the conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
set forth, and for good and valuable consideration, the parties hereto agree as
follows:

1. Purchase and Sale of Shares

(a) Purchase and Sale of Common Stock. At the Closing (as defined in Section
1(c) below), and subject to the terms and conditions hereof, the Sellers will
transfer to the



--------------------------------------------------------------------------------

Company, and the Company will repurchase from the Sellers, all of the Shares (as
defined in Section 1(b) below). Each Seller agrees to transfer such Seller’s Pro
Rata Shares (as defined in Section 1(b) below). In connection with such
transfer, each Seller will deliver the stock certificates evidencing the Shares
to be sold by such Seller to the Transfer Agent (as provided in Section 2(a),
below). In exchange for the transfer of the Shares, the Company will pay each
Seller the Purchase Price (as defined in Section 1(b) below) as calculated for
such Seller.

(b) Definitions.

“Allocation Percentage” for each Seller shall be equal to the percentage set
forth opposite such Seller’s name on Schedule I.

“Per Share Purchase Price” for the Shares shall be equal to the price per share
of Common Stock paid by the Company for the shares of Common Stock tendered by
the holders of Common Stock in the Tender Offer.

“Pro Rata Shares” for each Seller shall be equal to such Seller’s Allocation
Percentage multiplied by the number of Shares (rounded up or down to a whole
number of shares as determined by the Company such that the sum of the Pro Rata
Shares of all Sellers equals the Shares).

“Purchase Price” for each Seller shall be equal to the product of (i) the Per
Share Purchase Price multiplied by (ii) such Seller’s Pro Rata Shares.

“Shares” shall mean the number of shares of Common Stock (rounded to the nearest
whole number of shares) equal to (i) the difference between (x) the sum of the
number of shares of Common Stock owned of record by the Sellers, which sum is
set forth on Schedule I (as such schedule may be amended by the Sellers in
accordance with the terms of this Agreement) and (y) (A) one-third
(1/3) multiplied by (B) the number of outstanding shares of Common Stock held of
record by all shareholders as of 9:00 a.m. on the business day following a
Triggering Completion of the Tender Offer, which amount of outstanding shares of
Common Stock will be set forth in a certificate of the Transfer Agent, divided
by (ii) two-thirds (2/3).

“Transfer Agent” means the Company’s transfer agent, American Stock Transfer and
Trust Company.

“Triggering Completion” shall mean (i) the Tender Offer has expired, (ii) the
Company has received financing sufficient to acquire the shares of Common Stock
tendered pursuant to the Tender Offer and (iii) the Company has purchased more
than 11,594,529 shares of Common Stock in the Tender Offer in accordance with
the terms thereof.

(c) The Closing. Subject to the terms and conditions hereof, the closing of the
purchase and sale of the Shares (the “Closing”) will take place at the offices
of Ropes & Gray LLP, One International Place, Boston, Massachusetts 02110, on
the eleventh business day following the expiration date of the Tender Offer, or
at such later date or place as the parties shall mutually agree.

 

2



--------------------------------------------------------------------------------

2. Deliveries at Closing.

(a) Sellers’ Deliveries. Each Seller shall transfer or cause to be transferred
to the Transfer Agent on behalf of the Company the stock certificates
representing the Shares, duly endorsed in blank for transfer (or together with a
stock power duly endorsed in blank for such stock certificate).

(b) Company’s Deliveries. The Company shall deliver or cause to be delivered to
each Seller: (i) the Purchase Price for such Seller by check or wire transfer to
an account designated by such Seller, (ii) a copy, certified by the corporate
secretary of the Company, of the Board resolution of the Company approving this
Agreement and the repurchase of the Shares, (iii) a certificate executed by the
Chief Financial Officer of the Company pursuant to Section 6(a)(iv) hereof and
(iv) if applicable, a stock certificate of the Company issued in the name of
each Seller representing a number of shares of Common Stock equal to the
difference between the number of shares of Common Stock represented by the stock
certificate or certificates delivered by such Seller in accordance with
Section 2(a) above and the Seller’s Pro Rata Shares.

3. Company Representations. In repurchasing the Shares, the Company
acknowledges, represents and warrants to the Sellers that:

(a) Organization. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware. The
Company has full and adequate right, power, capacity and authority to enter
into, execute, deliver and perform this Agreement.

(b) Authorization. This Agreement has been duly authorized by the Company by
vote of the Company’s independent directors, has been duly executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms.

(c) Brokerage. The Company has not engaged any investment banker, broker, or
finder in connection with the repurchase of the Shares hereunder and no broker’s
or similar fee is payable by the Company or any of its affiliates in connection
with the repurchase of the Shares hereunder.

(d) No Violation. The repurchase of the Shares by the Company and the Tender
Offer will not conflict with, result in a breach or violation of, or constitute
a default under, any law applicable to the Company or any of its subsidiaries or
the charter documents of the Company or any of its subsidiaries or the terms of
any indenture or other agreement or instrument to which the Company or any of
its subsidiaries is a party or bound, or any judgment, order or decree
applicable to the Company or any of its subsidiaries of any court, regulatory
body, administrative agency, governmental body or arbitrator having jurisdiction
over the Company or such subsidiary.

(e) No Consent. No consent, approval, authorization or order of any court or
governmental agency or body is required for the consummation by the Company of
the repurchase of the Shares hereunder.

 

3



--------------------------------------------------------------------------------

(f) No Other Representations or Warranties. Except for the express
representations and warranties of such Seller contained in this Agreement,
neither any Seller, nor any of its affiliates, attorneys, accountants or
financial and other advisors, has made any representations or warranties to the
Company.

4. Seller Representations. Each Seller acknowledges, represents and warrants to
the Company, severally as to itself and not jointly or as to any other Seller,
that:

(a) Organization. Such Seller is a corporation, limited partnership, general
partnership or limited company, as applicable, validly existing under the laws
of its jurisdiction of organization. Such Seller has full and adequate right,
power, capacity and authority to enter into, execute, deliver and perform this
Agreement.

(b) Authorization. This Agreement has been duly authorized, executed and
delivered by such Seller and constitutes the legal, valid and binding obligation
of such Seller, enforceable against such Seller in accordance with its terms.

(c) Ownership of Shares. Such Seller is the record and beneficial owner of the
shares of the Company’s Common Stock set forth opposite such Seller’s name on
Schedule I, and upon the Closing will transfer to the Company, good and
marketable title to the Pro Rata Shares owned by such Seller, free and clear of
any liens, claims, security interests, restrictions, options or other
encumbrances of any kind. Such Seller has not granted any option of any sort
with respect to the Pro Rata Shares owned by such Seller or any right to acquire
the Pro Rata Shares owned by such Seller or any interest therein other than to
the Company under this Agreement. Each Seller represents that, to its knowledge,
no person affiliated with it beneficially owns shares of capital stock of the
Company, other than the shares listed on Schedule I.

(d) No Violation. The transfer of the Pro Rata Shares owned by such Seller will
not conflict with, result in a breach or violation of, or constitute a default
under, any law applicable to such Seller or the limited partnership agreement,
general partnership agreement or other organizational document, as applicable,
of such Seller or the terms of any indenture or other agreement or instrument to
which such Seller is a party or bound, or any judgment, order or decree
applicable to such Seller of any court, regulatory body, administrative agency,
governmental body or arbitrator having jurisdiction over such Seller.

(e) No Consent. No consent, approval, authorization or order of any court or
governmental agency or body is required for the consummation by such Seller of
the sale of the Pro Rata Shares owned by such Seller hereunder.

(f) Investigation. The Seller has independently investigated and evaluated the
value of the Pro Rata Shares owned by such Seller and the financial condition
and affairs of the Company without reliance upon any information from the
Company or its affiliates other than what is available publicly. Based upon its
independent analysis, together with information obtained from sources other than
the Company and its affiliates, such Seller has reached its own business
decision to effect the sale of the Pro Rata Shares owned by such Seller
contemplated hereby.

 

4



--------------------------------------------------------------------------------

(g) Investment Experience. Such Seller is sophisticated and capable of
understanding and appreciating, and does understand and appreciate, that future
events may occur that will increase the price of the Pro Rata Shares owned by
such Seller, and that such Seller will be deprived of the opportunity to
participate in any gain that might have resulted if such Seller had not
transferred the Pro Rata Shares owned by such Seller to the Company hereunder.

(h) Brokerage. Such Seller has not engaged any investment banker, broker, or
finder in connection with the repurchase of the Pro Rata Shares hereunder and no
broker’s or similar fee is payable by such Seller or any of its affiliates in
connection with the transfer of the Pro Rata Shares owned by such Seller
hereunder.

(i) No Manipulation. Such Seller has not taken, directly or indirectly, any
action designed to or that would constitute or that might reasonably be expected
to cause or result in, under the Exchange Act or otherwise, stabilization or
manipulation of the price of any security of the Company in connection with the
transfer of the Pro Rata Shares owned by such Seller hereunder.

(j) No Other Representations or Warranties. Except for the express
representations and warranties contained in this Agreement, neither the Company,
nor any of its affiliates, attorneys, accountants or financial and other
advisors, has made any representations or warranties to such Seller.

5. Conditions to the Company’s Obligations.

(a) The obligations of the Company under Section 1 to purchase the Shares at the
Closing from the Sellers are subject to the fulfillment as of the Closing of
each of the following conditions unless waived by the Company in accordance with
Section 8(h):

(i) Representations and Warranties. The representations and warranties of the
Sellers contained in Section 4 shall be true and correct on and as of the date
of the Closing with the same effect as though such representations and
warranties had been made on and as of the date of the Closing.

(ii) Performance. The Sellers shall have performed and complied in all material
respects with all agreements, obligations, and conditions contained in this
Agreement that are required to be performed or complied with by them on or
before the Closing.

(iii) Delivery of Certificates. The Sellers shall have delivered all of the
stock certificates representing the Shares to be sold at the Closing (or in lieu
thereof an affidavit of lost certificate), free and clear of any liens, claims
or encumbrances, along with all stock powers, assignments or any other
documents, instruments or certificates necessary for a valid transfer of the
Shares.

(iv) Tender Offer. A Triggering Completion of the Tender Offer shall have
occurred.

 

5



--------------------------------------------------------------------------------

(v) Further Assurances. No governmental authority shall have advised or notified
the Company that the consummation of the transactions contemplated hereunder
would constitute a material violation of any applicable laws or regulations,
which notification or advice shall not have been withdrawn after the exhaustion
of the Company’s good faith efforts to cause such withdrawal.

6. Conditions to the Sellers’ Obligations.

(a) The obligations of the Sellers under Section 1 to sell the Shares at the
Closing are subject to the fulfillment as of the Closing of each of the
following conditions unless waived by the Sellers in accordance with
Section 8(h):

(i) Representations and Warranties. The representations and warranties of the
Company contained in Section 3 shall be true and correct as of the date of the
Closing with the same effect as though such representations and warranties had
been made on and as of the date of the Closing.

(ii) Performance. The Company shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing.

(iii) Tender Offer. A Triggering Completion of the Tender Offer shall have
occurred.

(iv) Certificate of the Chief Financial Officer. The Company shall have
delivered a certificate of the Chief Financial Officer of the Company as to the
solvency of the Company in form and substance mutually agreeable to the parties
and to the effect that the Company has sufficient “surplus” as defined and
computed in accordance with Section 154 and Section 244 of the General
Corporation Law of the State of Delaware, so as to meet the requirements of
Section 160(a) of the General Corporation Law of the State of Delaware in
effecting the Tender Offer and purchase of the Shares hereunder.

(v) Further Assurances. No governmental authority shall have advised or notified
the Sellers that the consummation of the transactions contemplated hereunder
would constitute a material violation of any applicable laws or regulations,
which

 

6



--------------------------------------------------------------------------------

notification or advice shall not have been withdrawn after the exhaustion of the
Sellers’ good faith efforts to cause such withdrawal.

7. Covenants.

(a) Proportional Voting of Shares. Each Seller hereby agrees (severally with
respect to itself and not jointly) that from the date of the expiration of the
Tender Offer until the Closing, subject to earlier termination of this Agreement
pursuant to Section 8(a) hereof, at any meeting of the shareholders of the
Company, however called, or at any adjournment thereof or in any other
circumstances upon which a vote or other approval is sought, such Seller shall
vote (or cause to be voted) in person or by proxy such Seller’s Pro Rata Shares
in proportion to the shares of stock of Common Stock owned by persons other than
the Sellers. For example, if holders of 55% of the shares of Common Stock owned
by persons other than the Sellers vote in favor of a particular resolution, each
Seller will vote 55% of its Pro Rata Shares in favor of that resolution.

(b) No Participation in Tender Offer. Each Seller agrees that it will not tender
any of its shares of Common Stock pursuant to the Tender Offer.

(c) No Purchase of Common Stock. From the date of the expiration of the Tender
Offer until the Closing, subject to earlier termination of this Agreement
pursuant to Section 8(a) hereof, each Seller agrees that it will not, directly
or indirectly, purchase any shares of Common Stock.

(d) No Sale of Common Stock. Except as contemplated hereunder, from the date of
the expiration of the Tender Offer until the Closing, subject to earlier
termination of this Agreement pursuant to Section 8(a) hereof, each Seller
agrees that it will not, directly or indirectly, sell any shares of Common
Stock.

(e) Withholding. The Purchase Price shall be paid free and clear of any and all
U.S. federal, state, local or foreign income or withholding taxes except as
provided in this Section 7(e). If the Company reasonably determines, pursuant to
Section 302(d) of Internal Revenue Code of 1986, as amended (the “Code”), that
the sale of Shares hereunder by PEP is properly treated as a “distribution”
subject to Section 301 of the Code, the Company shall withhold an amount
therefrom, such amount to be calculated based on the Company’s reasonable
estimate of the Company’s accumulated and current earnings and profits for the
year in which the Closing occurs, and other distributions as determined in
accordance with Treasury Regulation Section 1.1441-3(c)(2)(ii). If PEP certifies
as to its eligibility for a reduced rate of withholding pursuant to an income
tax treaty on copies of IRS Forms W-8IMY and W-8BEN (for the beneficial owners)
provided to the Company by PEP, any such withholding shall be made at such
reduced rate. Any amount withheld by the Company in accordance with this
Section 7(e) shall be remitted to the appropriate taxing authority, and such
remittance shall be treated for purposes of this Agreement as a payment of a
portion of the Purchase Price to PEP.

8. Miscellaneous.

 

7



--------------------------------------------------------------------------------

(a) Termination. The Company or the Sellers may terminate this Agreement if
(i) fewer than 11,594,529 shares of Common Stock are tendered by shareholders in
the Tender Offer as of the expiration of Tender Offer (after giving effect to
any extensions made by the Company) or (ii) if the purchase of shares of Common
Stock by the Company pursuant to the Tender Offer is not consummated by April 5,
2007. Upon termination of this Agreement pursuant to this Section 8(a), none of
the parties hereto shall have any liability hereunder.

(b) Adjustments. Wherever a particular number is specified herein, including,
without limitation, number of shares or price per share, such number shall be
adjusted to reflect any stock dividends, stock-splits, reverse stock-splits,
combinations or other reclassifications of stock or any similar transactions and
appropriate adjustments shall be made with respect to the relevant provisions of
this Agreement so as to fairly and equitably preserve, as far as practicable,
the original rights and obligations of the Company and the Sellers under this
Agreement.

(c) Confidentiality. Each party agrees to keep the contents and terms of this
Agreement confidential and shall not disclose any such contents or terms to any
third party, except to the extent the party is required by applicable law,
regulation or legal process to make such disclosure, including such disclosure
as the Company or a Seller may reasonably determine to be required to comply
with its Exchange Act reporting obligations.

(d) Entire Agreement. This Agreement contains the entire agreement between the
parties hereto and their affiliates with respect to the subject matter of this
Agreement and supercedes any and all prior or contemporaneous agreements related
to the subject matter hereof. This Agreement is executed without reliance upon
any promise, warranty or representation by any party or any of its affiliates or
any representative of any party or any of its affiliates other than those
expressly contained herein. The respective agreements, representations,
warranties and other statements of the Company and the Sellers, as set forth in
this Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of the Company or any Seller or any of their respective officers, directors or
affiliates, and shall survive delivery of and payment for the Shares. This
Agreement may not be assigned by a Seller without the written consent of the
Company or by the Company without the written consent of the Sellers, and any
such assignment without such written consent shall be void.

(e) Amendment. This Agreement may be amended only by written agreement of a
subsequent date between the parties hereto; provided, however, that the Sellers
may amend Schedule I as necessary to account for any changes in ownership of the
shares of Common Stock held by such Sellers and their affiliates or the
Allocation Percentage applicable to such Sellers or their affiliates.

(f) Further Assurances. Each party agrees to execute any additional documents
and to take any further action as may be necessary or desirable in order to
implement the transactions contemplated by this Agreement. Without limiting the
foregoing, in the event that the Company does not receive debt financing
sufficient to pay each Seller the Purchase Price for such Seller’s Pro Rata
Shares, the parties agree to take such further action, on terms and conditions
mutually acceptable to the parties, to implement the transactions contemplated
by this Agreement.

 

8



--------------------------------------------------------------------------------

(g) Governing Law. This Agreement and any related disputes shall be governed by
the laws of the State of New York.

(h) Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party upon any breach or default of any
other party under this Agreement shall impair any such right, power or remedy,
nor shall it be construed to be a waiver of any such breach or default, or any
acquiescence therein, or of any similar breach or default thereafter occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character of
any breach or default under this Agreement, or any waiver of any provisions or
conditions of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in writing, and that all remedies, either
under this Agreement, by law or otherwise, shall be cumulative and not
alternative.

(i) Counterparts. This Agreement may be executed in one or more counterparts,
each of which constitutes an original and is admissible in evidence, and all of
which constitute one and the same agreement.

(j) Expenses. Each party shall bear its own expenses incurred in connection with
this Agreement and the consummation of the transactions contemplated hereby.

[Remainder of Page Intentionally Left Blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

Domino’s Pizza, Inc.

By: /s/ L. David Mounts

Name: L. David Mounts

Title: Chief Financial Officer

 

10



--------------------------------------------------------------------------------

Bain Capital Fund VI, L.P.

Bain Capital VI Coinvestment Fund, L.P.

By:  Bain Capital Partners VI, L.P.,

        their general partner

By:  Bain Capital Investors, LLC,

        its general partner

By:  /s/  Andrew Balson

Name: Andrew Balson

Title: Managing Director

BCIP Associates II

BCIP Trust Associates II

BCIP Associates II-B

BCIP Trust Associates II-B

BCIP Associates II-C

BCIP Repurchased Holdings

BCIP Trust Repurchased Holdings

By:  Bain Capital Investors, LLC,

        their Managing Partner

By:  /s/  Andrew Balson

Name: Andrew Balson

Title: Managing Director

PEP Investments PTY Ltd.

By:  Bain Capital Investors, LLC,

        its attorney-in-fact

By:  /s/  Andrew Balson

Name: Andrew Balson

Title: Managing Director

 

11



--------------------------------------------------------------------------------

Brookside Capital Partners Fund, L.P.

By:  /s/  Matthew McPherson

Name: Matthew McPherson

Title: Managing Director

 

12